Citation Nr: 1629956	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-07 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to June 2007.  He is the recipient of a combat action badge.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that the Veteran additionally perfected an appeal with respect to a claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD) with depression and alcohol abuse.  Nevertheless, the RO, in an October 2014 rating decision granted the Veteran an increased rating of 100 percent for the entire period on appeal for his service-connected psychiatric disability.  As a 100 percent rating was awarded, the highest schedular rating available, this issue is no longer before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's right shoulder disability was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's July 2001 entrance exam reflected a normal clinical evaluation of his upper extremities.  In a report of medical history completed at that time the Veteran denied a painful shoulder.  The Board has considered that a December 2003 service treatment record noted reports by the Veteran of right shoulder surgery for an abscess two years prior.  This implies that he had had right shoulder surgery prior to service.  Nevertheless, as the Veteran's upper extremity evaluation was determined to be normal at entrance into service, the Veteran is presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records include a May 2007 report of medical history, completed in conjunction with his separation examination, that noted complaints by the Veteran of a painful shoulder. 

A few months following separation from service the Veteran sought treatment for right shoulder pain in January 2008.  In March 2008, within one year of separation from service, he again sought treatment for continuing right shoulder pain.  An August 2008 MRI noted degenerative changes in his right shoulder.  The Veteran has continued to complain of right shoulder problems throughout the period on appeal. 

A VA etiological opinion has not been obtained with respect to the Veteran's right shoulder claim.  While VA could undertake additional development with respect to his claim (clarify his diagnosis and obtain an etiological opinion), given the Veteran is presumed to be sound at entry and because the Veteran complained of shoulder problems in service, continued to complain of similar symptomatology shortly after service, and continues to suffer from a right shoulder disability, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problem related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for a right shoulder disability is warranted.


ORDER

Service connection for a right shoulder disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


